FILED
                            NOT FOR PUBLICATION                             JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES SALSMAN,                                   No. 11-16528

              Plaintiff - Appellant,             D.C. No. 5:10-cv-01865-PSG

  v.
                                                 MEMORANDUM*
ACCESS SYSTEMS AMERICAS, INC.,

              Defendant - Appellee,

  and

TOMIHISA KAMADA; et al.,

              Defendants.


                    Appeal from the United States District Court
                       for the Northern District of California
                   Paul S. Grewal, Magistrate Judge, Presiding**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3. Accordingly, Salsman’s request for
publication is denied.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
                          Submitted December 19, 2012***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

      James Salsman appeals pro se from the district court’s summary judgment in

his employment action under the Americans with Disabilities Act (“ADA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Universal Health

Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Salsman

failed to raise a genuine dispute of material fact as to whether the release

agreement that Salsman signed was valid. See Stroman v. W. Coast Grocery Co.,

884 F.2d 458, 462-63 (9th Cir. 1989) (a release of claims is valid if it is voluntary,

deliberate, and informed); see also Pardi v. Kaiser Found. Hosps., 389 F.3d 840,

848 (9th Cir. 2004) (upholding settlement agreement releasing ADA claims where

plaintiff failed to establish that the agreement was procured by duress or any other

basis that would render it invalid).




          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Salsman’s
request for oral argument is denied.

                                           2                                    11-16528
      Salsman’s contentions that the district court improperly denied his requests

for discovery and to amend the complaint and that he did not receive notice of the

summary judgment motion are not supported by the record.

      AFFIRMED.




                                         3                                   11-16528